DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 11/04/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.
Drawings
The drawings filed on 06/03/2020 has been accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an optical system for particle detection comprising: a detection cavity having a coaxially surrounding wall and disposed between a sample inlet housing and a sample outlet housing; an alignment rail having a base and sidewalls which extend from the sample inlet housing to the sample outlet housing and connect the sample inlet housing to the sample outlet housing; and the alignment rail comprising a channel formed by the base and the sidewalls, the channel having a channel lateral width fitting to a housing width of at least one of the sample inlet housing and the sample outlet housing, in combination with the rest of the limitations of claim 1.
Claims 2-20 are allowable because they are dependent on claim 1 or an intermediate claim.

Burns et al (US 2009/0002704 A1) is the closest prior art to the Applicant’s claimed invention.  However Burns et al does not teach of a detection cavity having a coaxially surrounding wall and disposed between a sample inlet housing and a sample outlet housing; an alignment rail having a base and sidewalls which extend from the sample inlet housing to the sample outlet housing and connect the sample inlet housing to the sample outlet housing, in an optical system for particle detection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886